                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     AMANDA JONES,                                     Case No. 15-cv-02726-TSH
                                   7                    Plaintiff,
                                                                                           ORDER SETTING CASE
                                   8             v.                                        MANAGEMENT CONFERENCE
                                   9     NATIONAL RAILROAD PASSENGER
                                         CORPORATION, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          On May 18, 2021, the Ninth Circuit Court of Appeals remanded this case for further
Northern District of California
 United States District Court




                                  13   proceedings. ECF No. 221. Accordingly, the Court shall conduct a case management conference

                                  14   on June 17, 2021 at 10:00 a.m. by Zoom video conference. The webinar link and instructions are

                                  15   located at https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/. This conference shall be

                                  16   attended by lead trial counsel. By June 10, 2021, the parties shall file a joint case management

                                  17   statement containing the information in the Standing Order for All Judges in the Northern District

                                  18   of California, available at: http://cand.uscourts.gov/tshorders. The Joint Case Management
                                       Statement form may be obtained at: http://cand.uscourts.gov/civilforms. If the statement is e-filed,
                                  19
                                       no chambers copy is required.
                                  20
                                              IT IS SO ORDERED.
                                  21

                                  22
                                       Dated: May 19, 2021
                                  23

                                  24
                                                                                                   THOMAS S. HIXSON
                                  25                                                               United States Magistrate Judge

                                  26

                                  27

                                  28
